Citation Nr: 1301895	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  09-26 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected bilateral pes planus.

2.  Entitlement to an initial compensable disability rating for service-connected Freiberg's disease, left second metatarsal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from March 2004 to December 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection for bilateral pes planus and Freiberg's disease, second left metatarsal, and assigned each an initial noncompensable disability rating.  The RO in Houston, Texas, currently has jurisdiction of the claims.  

In November 2012, the Veteran testified via videoconference before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 2002) and who was seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

At the time of the Veteran's Board hearing, she reported that she was treated by VA for her service-connected bilateral pes planus.  It does not appear that she asserted that she is in treatment for her service-connected Freiberg's disease, second left metatarsal.  The only relevant VA treatment records associated with the claims file, considering the physical claims file as well as Virtual VA, are dated in April 2009 and May 2009.  There is no indication the Veteran has discontinued VA treatment. Because VA has constructive, if not actual, notice of the possible existence of these additional records, and because they are potentially relevant to deciding these claims, they must be obtained and considered.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also, during the Board hearing, the Veteran asserted that her disabilities had worsened since the time of her last VA examination in August 2010.  She reported that she experienced increased pain and her activity level had decreased.  When available evidence is too old for an adequate evaluation of a Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the United States Court of Appeals for Veterans Claims (Court) held that, when a Veteran claims that a disability is worse than when originally rated, or last examined by VA, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Centers (VAMCs) in Las Vegas, Nevada, and Houston, Texas, dated during the entire appellate period.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1) (2012). 

2.  Schedule a VA compensation examination to reassess the severity of the Veteran's service-connected bilateral pes planus and Freiberg's disease, second left metatarsal.  The examiner should note all relevant pathology and all necessary diagnostic testing and evaluation should be performed.

As to the Veteran's service-connected bilateral pes planus, the examiner must specifically report as to whether the disability is:  (a) mild pes planus with symptoms relieved by built-up shoes or arch support; (b) unilateral or bilateral moderate pes planus where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo achilles and pain on manipulation and use of the feet; (c) unilateral or bilateral severe pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indication of swelling on use and characteristic callosities; or (d) unilateral or bilateral pronounced foot impairment as shown by objective evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. Part 4, Diagnostic Code 5276 (2012). 

As to the Veteran's service-connected Freiberg's disease, second left metatarsal, the examiner must specifically report as to whether the disability is moderate, moderately severe, or severe.  38 C.F.R. Part 4, Diagnostic Code 5283 (2012). 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and her representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(Continued on the next page)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


